Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to newly amended claims filed 6/29/2022 have been fully considered but they are not persuasive. See following grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 and subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly presented amendment “wherein a charge storage electrode is disposed on only one side of the first a electrode” is not explicitly disclosed in the originally filed description.  The claim is drawn to a imaging device, not a single pixel.  As shown in the applicant’s figure 7, in a imaging device a charge storage electrode may be on all surrounding sides of a first electrode.  Note that the claim is not exclusive to a single pixel.   As such, the claim as presented is not explicitly disclosed in the originally filed specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160037098 A1) in view of Song et al. (US 20120012869 A1). 

    PNG
    media_image1.png
    344
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    337
    360
    media_image2.png
    Greyscale


Regarding claim 1, Lee et al. disclose an imaging device comprising 
a photoelectric conversion unit in which a first electrode 260, a photoelectric conversion layer 280, and a second electrode 290 are stacked, 
wherein an inorganic oxide semiconductor material layer 270 is formed between the first electrode and the photoelectric conversion layer, and 
wherein the photoelectric conversion unit further includes an insulating layer 250  disposed on both sides of the first electrode in a horizontal direction d1, and 
wherein a charge storage electrode 240  is disposed on only one side of the first electrode in the horizontal direction (Figs. 13 and 15, see below for further discussion), at a distance from the first electrode and faces the inorganic oxide semiconductor material layer via the insulating layer (Lee ¶76-78 & Fig. 4).
Lee et al. discloses the inorganic oxide semiconductor material layer may be a ITO, IGZO, etc.… which are known transparent ohmic contact layers (ITO) for making electrical contact to semiconductor photoelectric layers.  Lee et all is merely silent upon specifically selecting a IGTO which is known as a functional equivalent for the purpose.  For support see Nishimura et al. which teaches the specifically claimed material.

For support teaching IGTO is a well-known functional equivalent of the materials listed in Lee for the same purpose of providing a ohmic contact layer for a photoelectric layer see Song et al. ¶34 which teaches IGTO is functional equivalent for the purpose.

In view of Song it would be obvious to select the inorganic oxide semiconductor material layer containing indium atoms, gallium atoms, and tin atoms (i.e. IGTO)
As it would have been obvious to one having ordinary skill in the art at the time the invention was made to select IGTO, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Further regarding the limitation of the charge storage electrode only being on one side of the first electrode.  In the primary embodiment of Lee, the charge storage electrode surrounds the first electrode.  In figures 13 and 15 Lee teaches that the charge storage electrode is not necessarily required to surround the first electrode.  As shown, the charge storage electrode may only be on one side.  Note that this limitation does not necessarily exclude interpretations as depicted by Lee figs 13 and 15.  In fig. 15 the storage electrode 240b may be considered only the right side.  In fig. 13, simply rotating the figure and drawing a imaginary line demonstrates that the electrode and the charge storage electrode may only be on one side.

    PNG
    media_image3.png
    423
    438
    media_image3.png
    Greyscale

Conceptually, from figure 13 of Lee it is demonstrated that the electrodes in a single pixel electrode may be locates only on one side of each other and be expected and understood to function as required.  As such the limitation of the charge storage electrode only being on one side of a first electrode would be a obvious modification to one of ordinary skill in the art at the time of the invention.
To specifically arrange the electrodes as depicted by the applicant’s but not yet explicitly required by the claims would be considered merely an obvious change in shape as the electrode shape and relative arrangement is not disclosed or understood to produce any unexpected results and/or benefits.



Claims 2-6, 8-12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Song et al. in view of  Nishimura et al. (WO2013/027391) and Edwards et al (Appl. Phys. Lett. 70, 1706 (1997)).


Regarding claims 2-6, Lee in view of Song et al. teach the device of claim 1.  
Song et al. when teaching the known use of the material for the same purpose of providing a ohmic contact layer to a photoelectric conversion layer, is however silent to the specific material composition ratios.
	At the time of the invention, IGTO was a known material that the conductive properties could be optimized to achieve desired conductivity.  See Nishimura et al. and Edwards et al.   Both documents teach IGTO films expressed as Ga3-xIn5-xSn2O16.  Edwards teaches IGTO has superior optical properties and improved conductivity over ITO.  Edwards however does not express the materials by percent ratios as claimed.  
Nishimura et al. teaches the same Ga3-xIn5-xSn2O16 material (IGTO) for the purpose of forming transparent conductive films and semiconductive layers.  
	Nishimura et al. however further provides the expressions similar to as claimed for representing optimized layers of Ga3-xIn5-xSn2O16.  The expressions disclosed throughout Nishimura et al provides overlapping ranges of the claimed expressions.

	Plugging in various possible values of a, b, c and d, a may equal .4, b=.3, c=.2 and d would be therefore .1. (note: event though Nishimura does not disclose d, it is understood O is present as it is a oxide material requiring O.).  These values would satisfy the claimed expressions of claims 2-6.  Examiner’s calculations are provided below.

    PNG
    media_image4.png
    683
    1355
    media_image4.png
    Greyscale

	
	As disclosed in Edwards et al. the claimed material is known and used for improvements of ITO as it may have improved optical and conductive properties.  Further as shown in Nishimura the material is known to be formed having the claimed expression constraints for the purpose of forming conductive and semiconductor layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a IGTO such as the IGTO disclosed in Edwards and/or Nishimura since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the ratios are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results other than adjusting the conductivity and optical properties and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Regarding claims 8-9, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein a LUMO value E1 of a material forming a portion of the photoelectric conversion layer located in a vicinity of the inorganic oxide semiconductor material layer (Lee et al. - ¶[0080] and figure 5, discloses a feature in which the energy level of the inorganic-oxide-semiconductor layer (270) is further away from 0 eV than the energy level of the photoelectric­conversion layer (280) is, said photoelectric-conversion layer being near the inorganic-oxide-semiconductor layer.).

	The further limitations of of a LUMO value E2 of a material forming the inorganic oxide semiconductor material layer satisfy the following expression: E2−E1≥0.1 eV and/or E2−E1>0.1 eV do not further provide any further structural clarity.  The prior art describes the same semiconductor materials for both the photoelectric conversion layer and IGTO layer.  As such one would expect the similar results/capabilities.

Regarding claim 10, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein a carrier mobility of a material forming the inorganic oxide semiconductor material layer is not lower than 10 cm2/V*s (Nishimura ¶82).  Further, it is noted Nishimura and Edwards teach a substantially similar if not the same material.  The material is expected to have substantially similar if not the same properties.).

Regarding claims 11, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein the inorganic oxide semiconductor material layer is amorphous (Nishimura ¶55 – IGTO is known to be amorphous).  

Regarding claims 12, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, wherein the inorganic oxide semiconductor material layer has a thickness of 1×10.sup.−8 m to 1.5×10.sup.−7 m (Lee et al. ¶77 – ohmic contact layers are formed at thicknesses in this range. I.e. 20nm).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 14, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the stacked imaging device comprising at least one imaging device according to claim 1 (Lee et. al. ¶64 figure 2-5)

Regarding claims 15, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus comprising a plurality of imaging devices according to claim 1 (Lee et. al. ¶64 figure 2-5)



Regarding claim 16, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the solid-state imaging apparatus comprising a plurality of stacked imaging devices according to claim 14 (Lee et. al. ¶64 figure 2-5)

Regarding claims 17-21, Lee in view of Song et al. teach the device of claim 14.  
Song et al. when teaching the known use of the material for the same purpose of providing a ohmic contact layer to a photoelectric conversion layer, is however silent to the specific material composition ratios.
	At the time of the invention, IGTO was a known material that the conductive properties could be optimized to achieve desired conductivity.  See Nishimura et al. and Edwards et al.   Both documents teach IGTO films expressed as Ga3-xIn5-xSn2O16.  Edwards teaches IGTO has superior optical properties and improved conductivity over ITO.  Edwards however does not express the materials by percent ratios as claimed.  
Nishimura et al. teaches the same Ga3-xIn5-xSn2O16 material (IGTO) for the purpose of forming transparent conductive films and semiconductive layers.  
	Nishimura et al. however further provides the expressions similar to as claimed for representing optimized layers of Ga3-xIn5-xSn2O16.  The expressions disclosed throughout Nishimura et al provides overlapping ranges of the claimed expressions.

	Plugging in various possible values of a, b, c and d, a may equal .4, b=.3, c=.2 and d would be therefore .1. (note: event though Nishimura does not disclose d, it is understood O is present as it is a oxide material requiring O.).  These values would satisfy the claimed expressions of claims 2-6.  Examiner’s calculations are provided below.

    PNG
    media_image4.png
    683
    1355
    media_image4.png
    Greyscale

	
	As disclosed in Edwards et al. the claimed material is known and used for improvements of ITO as it may have improved optical and conductive properties.  Further as shown in Nishimura the material is known to be formed having the claimed expression constraints for the purpose of forming conductive and semiconductor layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a IGTO such as the IGTO disclosed in Edwards and/or Nishimura since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Additionally, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the ratios are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results other than adjusting the conductivity and optical properties and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Song et al. in view of  Nishimura et al. (WO2013/027391) and Edwards et al  in view of Sony (WO 2017/029877).


Regarding claim 13, Lee in view of Song et al. in view of Nishumara et al. in view of Edwards et al. teach the imaging device according to claim 1, however may be silent upon surface roughness of layers.  It is understood in the art that layers will have a finite amount of surface roughness and also known to tuned for optimization.  
Analogous art Sony paragraphs [0051]-[0056] and [0092] and figure lB discloses a feature in which an interface of a layer (31) provided beneath a photoelectric-conversion layer (20) is made to have a surface roughness Ra of at most 1 nm and an RMS roughness Rq of at most 2 nm.  “[B]y setting the surface roughness Ra of the first electrode to 1 nm or less, the characteristics of the light emitting / receiving layer formed thereon can be made uniform and the manufacturing yield of electronic devices can be improved.”  A person skilled in the art could apply said feature to the invention disclosed by document 1 as appropriate to achieve the benefits as taught in Sony.	
As such, the device of Lee as modified with the IGTO material will be expected to further comprise wherein light enters from the second electrode, and a surface roughness Ra of the inorganic oxide semiconductor material layer at an interface between the photoelectric conversion layer and the inorganic oxide semiconductor material layer is not greater than 1.5 nm, and a value of a root-mean-square roughness Rq of the inorganic oxide semiconductor material layer is not greater than 2.5 nm.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



7/6/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822